Case 1:17-cv-00052-IMK-MJA Document 117 Filed 07/09/19 Page 1 of 11 PageID #: 2667



                            UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  SCOTT T. BALLOCK​                                                  Case No.: 1:17-CV-52 IMK

                  Plaintiff,

  v.                                                                 JURY TRIAL REQUESTED

  ELLEN RUTH COSTLOW​,
  STATE TROOPER MICHAEL KIEF​,
  STATE TROOPER RONNIE M. GASKINS​,
  and
  STATE TROOPER CHRIS BERRY​,

          Defendants.


                                     PLAINTIFF’S MOTION
                               FOR PARTIAL SUMMARY JUDGMENT

          In accordance with the Second Amended Scheduling Order (Doc 88), the Plaintiff, Scott

  T. Ballock, through his counsel, hereby moves pursuant to F.R. Civ. P., Rule 56 for partial

  summary judgment against the Defendants, Ellen Ruth Costlow and Michael Kief, on the

  elements of duty and breach.

                                         ​As to Ellen Ruth Costlow

          Scott T. Ballock served a third amended complaint1 (Doc 49) in which he pleaded

  multiple causes of action, including breach of contract and tortious interference with contract.

  The action for breach of contract against Ellen Ruth Costlow relies in significant part on the

  Divorce Decree entered by the Honorable Randal Minor, Judge of the Family Court of




  1
          The third amended complaint (Doc 49) was allowed (Doc. 48) in order to address a sufficiency objection
  raised by the defense as to the seriousness of the damages suffered by Scott T. Ballock. The third amended
  complaint was judged to be sufficient in this regard. (Doc 50).


                                                                                                              1
Case 1:17-cv-00052-IMK-MJA Document 117 Filed 07/09/19 Page 2 of 11 PageID #: 2668



  Monongalia County, West Virginia. That order was entered May 9, 2014. Paragraph 4 was

  captioned ​PERMANENT INJUNCTIVE RELIEF​ and stated as follows:

          Neither party will abuse, threaten, or harass the other party. Neither party will
          contact any employer regarding the other party in any fashion whatsoever.
          Communications between the parties will be limited to matters involving the
          parties’ children, and all such communication will be by text or email.

  Exhibit 1.

          Attached to the Divorce Decree was a piece of notebook paper bearing handwritten terms

  that were initialed and signed by the parties, then countersigned by their counsel. After

  addressing some property division items, the attachment stated: “Mutual No Contact Order. She

  is not to communicate with SB’s employer FBI, ever. He is not to contact/communicate EB’s

  employer, ever, present or future. Email & text only as to kids. Nothing will be posted on the

  internet by SB or TB.”2 ​Id​.

          Although the F.B.I. was notified in advance by Sgt. Kief of the planned arrest of Scott T.

  Ballock on September 13, 2013, no internal investigation was commenced by the F.B.I. until

  after the criminal case against Scott T. Ballock was dropped on April 7, 2016. Sgt. Kief and

  Ellen Ruth Costlow were primary sources of information, notwithstanding the entry of an

  expungement order on July13, 2016. ​See​ Exhibit 2.

          Discovery has confirmed that Ellen Ruth Costlow intentionally violated the permanent

  injunction contained in the Divorce Decree as well as her agreement affirming her duty to

  refrain. These facts are sufficiently established such that summary judgment on the elements of

  duty and breach is proper.



  2
            The initials EB referred to Ellen Ballock. As part of the final divorce she took back her maiden name of
  Costlow. For consistency, this motion refers to Ellen Ruth Costlow, even though her married name appears in some
  exhibits.


                                                                                                                   2
Case 1:17-cv-00052-IMK-MJA Document 117 Filed 07/09/19 Page 3 of 11 PageID #: 2669



                                                As to Michael Kief

           The Defendant, Michael Kief, was at all times at issue a Sergeant of the West Virginia

  State Police. Discovery confirmed that he conspired with Ellen Ruth Costlow to knowingly

  violate the Family Court order. Sgt. Kief’s involvement directly caused and contributed to

  actionable damages, the measure of which will be proven at trial. The WVSP investigative file

  obtained in discovery revealed emails from Ellen Ruth Costlow to Sgt. Kief as late as November

  4, 2016 (Troopers 803) and Sgt. Kief appears to have pulled down web content from Thomas Y.

  Ballock’s blogging website as late as February 14, 2018, (Troopers 804-816).

           Discovery revealed that Sgt. Kief and Ellen Ruth Costlow were aware of, understood and

  even discussed the Family Court order, but chose to collaborate on the means and substance of

  defamatory communications to Scott T. Ballock’s employer, the F.B.I. Those communications

  not only took a private domestic dispute out of the Family Court where it belonged, they also set

  in motion the F.B.I. administrative proceedings that have so far wrongfully cost Scott T. Ballock

  his career.3

           The Defendants will no doubt argue at trial over the veracity of these communications in

  an effort to defend against Claim One (abuse of process in violation of 42 U.S.C. § 1983); Claim

  Two (malicious prosecution in violation of 42 U.S.C. § 1983); Claim Four (abuse of process in

  violation of West Virginia State law); Claim Five (malicious prosecution in violation of West

  Virginia State law); Claim Six (conspiracy of all Defendants); Claim Seven (defamation against

  Cpl. Gaskins and Costlow in violation of 42 U.S.C. § 1983); Claim Eight (slander as against Cpl.



  3
            Evidence on damages at trial will show​ ​Scott T. Ballock became a federal employee, a federal probation
  officer, in September, 1994, at the age of 26. He joined the F.B.I. in 2005, nine years later. There was no history of
  misconduct or reprimand until the defamatory matters at issue in this action were reported.​ ​Dr. Clifford Hawley
  calculates special damages totaling between $1,951,329 and $2,094,492.


                                                                                                                           3
Case 1:17-cv-00052-IMK-MJA Document 117 Filed 07/09/19 Page 4 of 11 PageID #: 2670



  Gaskins and Costlow); Claim Nine (intentional infliction of emotional distress against all

  Defendants); Claim Ten (damages resulting from tortious interference with contract of

  employment, as against all Trooper Defendants); Claim Eleven (tortious interference with

  contract of employment as against Costlow); and Claim Twelve (defamation against Cpl.

  Gaskins and Costlow). However, those arguments summarily fail at the close of discovery as

  against the pleaded allegations of duty and breach. Those elements have been established in

  discovery on Claim Thirteen (breach of contract against Costlow) and Claim Ten (tortious

  interference with contract of employment, at least as to Sgt. Kief). According to Judge Minor’s

  permanent injunction, voluntarily affirmed by Ellen Ruth Costlow as part of the final divorce

  decree, the communications with Scott T. Ballock’s employer, true or false, were not to occur.

  Judge Minor was within his jurisdiction to keep the dispute before him, so sharing it with the

  F.B.I. violated a legally-cognizable duty.

          This sad and costly affair was the result of a coordinated effort to:

          1. prejudice Family Court Judge Randal Minor against Scott T. Ballock on the custody of

  the children;

          2. get Scott T. Ballock fired from his job as an F.B.I. agent if possible; and

          3. to prosecute Scott T. Ballock in an effort to intimidate his father, Thomas Y. Ballock,

  who was publishing an Internet blog about Ellen Ruth Costlow, despite Scott’s wishes.4

          Fortunately for the Ballock children, the effort to prejudice the award of custody failed.

  Their mother moved for a forensic custodial evaluation and Judge Minor appointed Dr. Christi

  Cooper-Lehki, a psychiatrist, published in the field of domestic abuse. Her extensive


  4
          Judge Minor expressly stated in an order following Scott T. Ballock’s arrest on September 13, 2013, that it
  appeared to be orchestrated for the purpose of prejudicing his decision.



                                                                                                                    4
Case 1:17-cv-00052-IMK-MJA Document 117 Filed 07/09/19 Page 5 of 11 PageID #: 2671



  investigation throughout the spring and summer of 2013 and her in-court testimony resulted in

  the award of exclusive custody to Scott T. Ballock.5 Ellen Ruth Costlow ultimately agreed to

  surrender all visitation rights.

           The economic damages Scott T. Ballock has suffered as a result of the violation of Judge

  Minor’s permanent injunction are contingent on Scott T. Ballock’s appeal of the F.B.I.’s March

  5, 2019 decision to terminate his employment.6 Scott T. Ballock has separate counsel in the

  administrative action.7 A decision on his appeal is expected before this civil action comes on for

  trial beginning January 13, 2020, (Doc 88).




  5
           Had the investigation been conducted in accordance with WVSP policy and procedures obtained through
  discovery (Troopers 844-868), it could have been discovered that Dr. Cooper-Lehki counseled Judge Minor that
  Scott T. Ballock was suffering anxiety, feelings of nervousness and excessive worry, and was a “codependent” in his
  relationship with Ellen Ruth Costlow, though he did not have a Dependent Personality Disorder. (Dr.
  Cooper-Lehki’s report was produced in-camera to Magistrate Judge Michael J. Aloi).

           Scott’s codependent condition explained the volume of texts and emails decrying the loss of family and
  seeking reconciliation. Guided by the court-appointed psychiatrist, Judge Minor was in a position to understand and
  deal with this, given the chance and some respect for his jurisdiction. In an order (PL 00289-302) entered September
  20, 2013, Judge Minor said: “While the Court in no way condones any potential criminal behavior on anyone’s part,
  the Court has to believe the timing of the arrest represented primarily a strategic decision to gain advantage in this
  case. In that regard, the Court notes the father’s communications at issue occurred over several months with no
  apparent effort by the Mother to seek assistance from this Court or any other judicial body until the time of the
  hearing. This Court almost certainly would have been willing to enjoin such communications by the Father if the
  Mother had raised the issue at any time.” (PL00293).

  6
           The F.B.I.’s Office of Professional Responsibility (OPR) rendered a final decision to terminate Scott T.
  Ballock on September 21, 2017. That final decision was appealed and then promptly remanded for further
  investigation and re-adjudication by the Office of Disciplinary Appeals (ODA) on January 19, 2018. The further
  investigation (including another interview with Ellen Ruth Costlow in violation of the permanent injunction) was
  completed by July 2, 2018 and the second termination decision, rendered by the Acting Assistant Director for the
  Office of Disciplinary Review, was rendered on March 5, 2019. That decision is now on appeal to the ODA,
  comprised of a five-member review board.

           The second termination decision, rendered March 5, 2019, occurred after entry of this Court’s order (Doc
  91) on November 29, 2018 concerning discovery of the F.B.I. administrative action. The administrative action
  documents post-dating the discovery order entered November 29, 2018 have been produced on the mutual
  expectation this Court would so order.

  7
           Scott T. Ballock’s counsel in the administrative action by J. Cathryne Watson, Esquire of Swick & Shapiro
  P.C., 1101 15th Street, N.W. Washington, D.C. 20005.


                                                                                                                      5
Case 1:17-cv-00052-IMK-MJA Document 117 Filed 07/09/19 Page 6 of 11 PageID #: 2672



           The effort to intimidate Scott T. Ballock’s father out of his Internet blogging activities by

  prosecuting Scott followed other unsuccessful direct efforts to stop him. Discovery revealed an

  on-going effort first by Ellen Ruth Costlow,8 then with the help of Sgt. Kief, to shut down Tom

  Ballock’s Internet blog. Those efforts failed so they prosecuted his son, Scott, threatening his

  parental rights and potentially his career. This coercion forced Scott to sign a document stating

  there was probable cause for his arrest in order to have the criminal charges dropped and

  expunged.9

           The Defendant, Ellen Ruth Costlow also violated her agreement that was attached to the

  prosecutor’s motion to dismiss the criminal charges against Scott t. Ballock. Exhibit 3. Again,

  she promised to refrain, yet she did not. It should be noted that the attachment to the prosecutor’s

  motion to dismiss defers to the continuing jurisdiction of the Family Court. The attachment to the

  prosecutor’s motion essentially reaffirmed what had already been agreed on May 9, 2014 and

  ordered by way of permanent injunction.

                                      Evidence Established in Discovery

           Discovery included data obtained from a cell phone belonging to Kenny R. Ice, Jr., Ellen

  Ruth Costlow’s boyfriend for whom she divorced Scott T. Ballock. Ice approached Scott

  unsolicited and offered the phone for analysis; the contents were produced in discovery. Texts

  were found on the phone dating to May of 2013. Ellen Ruth Costlow told Kenny Ice she had the

  “upper hand” in “possibly ruining Scott’s career” and she was going to proceed with charges


  8
           She filed an unsuccessful civil action against Scott and Thomas Y. Ballock on April 23, 2013 and
  petitioned the Family Court on June 10, 2014, about a month after the permanent injunction was entered. ​Scott was
  not involved and the family Court lacked jurisdiction over his father.

  9
          The evidence at trial will include an offer to drop the criminal case if only Tom Ballock would agree to take
  down his Internet blog.



                                                                                                                     6
Case 1:17-cv-00052-IMK-MJA Document 117 Filed 07/09/19 Page 7 of 11 PageID #: 2673



  against him. Exhibit 4. Three months later, on September 13, 2013, Sgt. Kief arrested Scott after

  arranging for an agent from the F.B.I. to attend and witness the event.

         The permanent injunction was entered May 9, 2014. Two days later, Ellen Ruth Costlow

  emailed Sgt. Kief on May 11, 2014. She acknowledged signing the agreement to refrain from

  contacting Scott’s employer but felt obliged to do so because Scott’s father was posting to his

  Internet blog. Clearly, she understood the permanent injunction and her agreement to abide by it,

  yet she was ready to violate both in an effort to combat Scott’s father. (Troopers 524), Exhibit 5.

         An email from Sgt. Kief to Ellen Ruth Costlow dated March 8, 2016, one month before

  the criminal case was dropped, betrayed his personal interest. Scott T. Ballock went to Family

  Court seeking leave to use the Christi Cooper-Lehki report in his defense of the criminal case,

  but the prosecutor’s office appeared and persuaded Judge Minor to deny the request. Sgt. Kief

  was delighted to hear this from Ellen Ruth Costlow: This is great news!! I’m sure he has tucked

  his tail between his legs and was humiliated… I’m so glad he shot Scott down on everything.”

  (Troopers 623-624), Exhibit 6.

         The criminal charges were dropped April 7, 2016. A week later, on April 14, 2016, Ellen

  Ruth Costlow emailed Sgt. Kief, thanking him for soliciting her suggestions on what she might

  want him to tell the F.B.I. in his interview. She proceeded to supply him numerous suggestions.

  (Troopers 669-674), Exhibit 7. On April 22, 2016, Ellen Ruth Costlow emailed Sgt. Kief

  regarding her upcoming meeting with the F.B.I. on April 26, 2016, and to thank him for the

  information he already provided. (Troopers 698), Exhibit 8.

         The April 26 appointment had to be rescheduled, so Ellen Ruth Costlow went to

  Clarksburg and gave an interview to Agent Herman of the F.B.I. on May 12, 2016, essentially a




                                                                                                    7
Case 1:17-cv-00052-IMK-MJA Document 117 Filed 07/09/19 Page 8 of 11 PageID #: 2674



  month after the criminal charges were dropped and she promised to refrain from communicating

  with Scott’s employer. Emails between her and Sgt Kief preceding and following the interview

  detailed the defamatory statements she made. (Troopers 733-735), Exhibit 9.

                                                  Argument

          Judge Minor’s permanent injunction was within his jurisdiction to issue and it was

  embraced by the parties at the time and again on April 7, 2016. The violations of the permanent

  injunction are actionable in this litigation.

          Most of the evidence proffered in support of this motion comes from the investigation file

  obtained from the WVSP. Sgt. Kief and Ellen Ruth Costlow were clearly conspiring to brief the

  F.B.I. about Ellen Ruth Costlow’s false and defamatory allegations against Scott T. Ballock.

  Again, the truth or falsity of the allegations is for another day, a trial day. However, discovery

  has demonstrated that the permanent injunction and two affirmations binding upon Ellen Ruth

  Costlow were in effect, understood and deliberately violated by her and with the assistance of

  Sgt. Kief.

          For his part, Sgt. Kief encouraged and assisted Ellen Ruth Costlow in violating a

  permanent injunction of the Family Court, done for the purpose of helping Ellen Ruth Costlow

  get Scott T. Ballock fired from his job as an F.B.I. agent. This was an unlawful interference with

  Scott T. Ballock’s employment with the F.B.I.

          Accordingly, the Plaintiff, Scott T. Ballock, moves pursuant to the Fed. Rules Civ. Proc.,

  Rule 56 (a) for partial summary judgment on Claim Thirteen (breach of contract against

  Costlow) and Claim Ten (tortious interference with contract of employment as to Sgt. Kief).




                                                                                                  8
Case 1:17-cv-00052-IMK-MJA Document 117 Filed 07/09/19 Page 9 of 11 PageID #: 2675



        This motion is respectfully submitted this 8th day of July, 2019.



  /S/ Charles J. Crooks, Esq.
  Charles J. Crooks, Esq.
  WVSB # 4633
  Crooks Law Firm PLLC
  244 Pleasant Street
  Morgantown, WV 26505
  charles@crookslawfirm.org
  (304) 282-1039
  Counsel for Plaintiff,
  Scott T. Ballock




                                                                              9
Case 1:17-cv-00052-IMK-MJA Document 117 Filed 07/09/19 Page 10 of 11 PageID #: 2676



                              UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


   SCOTT T. BALLOCK​                                              Case No.:     1:17-CV-52

          Plaintiff,

   v.                                                             JURY TRIAL REQUESTED

   ELLEN RUTH COSTLOW​,
   STATE TROOPER MICHAEL KIEF​,
   STATE TROOPER RONNIE M. GASKINS​,
   and
   STATE TROOPER CHRIS BERRY​,

          Defendants.

                                    CERTIFICATE OF SERVICE

          I, Charles J. Crooks, Esq., local counsel for the Plaintiff, Scott T. Ballock, hereby certify

   that on the 8​th day of July, 2019, I filed the foregoing “​PLAINTIFF’S MOTION FOR

   PARTIAL SUMMARY JUDGMENT​” with the Clerk of the Court using the CM/ECF system,

   which will send notification of the filing to the following:

   P. Todd Phillips, Esq.
   P. Todd Phillips & Associates
   235 High Street
   Suite 322
   Morgantown, WV 26505
   ToddPhillips.Law@gmail.com
   Counsel for Defendant,
   Ellen Ruth Costlow

   And

   Mark G. Jeffries (WV Bar No. 11618)
   Steptoe & Johnson PLLC
   400 White Oaks Blvd.
   Bridgeport, WV 26330-4500
   Mark.jeffries@steptoe-johnson.com




                                                                                                     10
Case 1:17-cv-00052-IMK-MJA Document 117 Filed 07/09/19 Page 11 of 11 PageID #: 2677




   Monté L. Williams (WV Bar No. 9526)
   Steptoe & Johnson PLLC
   P.O. Box 1616
   Morgantown, WV 26507-1616
   (304) 598-8000
   Monte.williams@steptoe-johnson.com
   Co-counsel for Defendants State Trooper
   Michael Kief, State Trooper Ronnie M.
   Gaskins and State Trooper Chris Berry



   /S/ Charles J. Crooks, Esq.




                                                                             11
